Vanderburgh, J.
The plaintiff claims title to the land in controversy, and seeks to have the adverse claims of the defendants determined. The answer sets up title to the land in certain of the defendants, and asks an affirmative judgment barring plaintiff’s claim* and adjudging the title to be in such defendants.'
Issue was joined about February 15, 1891, and the case came on for trial at the June term following, in the district court of Eamsey county.
The plaintiff then moved for a continuance, on the ground of the absence of witnesses, and the motion was denied. There was. no-such case of clear abuse of discretion on the part of the trial court-in refusing to grant the continuance as to warrant the interposition! of this court. The plaintiff’s attorney in his application names two-witnesses whose attendance is desired, but whose residence is unknown, and who have not been heard of, as far as he has been able-to learn, for ten or twelve years. They were, when last heard of,, residents, the one of Bellevue, Ohio, and the other of Chattanooga,. Tenn.; and the plaintiff’s attorney has not been able, by correspondence, to get any further information in respect to them.
He does not know when, if ever, they can be got, or that they are-*386alive; and, besides, the affidavit shows that the transaction affecting the title to the real estate in question, and in respect to which the witnesses are expected to testify, took place nearly forty years ago. And the general statement that he is informed by other persons that they will shortly be able to give some information about the witnesses was altogether too indefinite to be of any value as evidence on the application.
(Opinion published 52 N. W. Rep. 964.)
Judgment affirmed.